Citation Nr: 0406669	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active military service from October 1976 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

The evidence of record is in equipoise as to whether the 
veteran's current residuals of lumbosacral strain was 
incurred in active military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
residuals of lumbosacral strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to VA's duty to notify, in March 2001 and May 
2001 the RO sent letters to the veteran advising him what 
evidence was required to substantiate his claim and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letters 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
federal government, but that the veteran was responsible for 
providing sufficient information to VA to identify the 
custodian of any records in order to request them.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded VA examinations in August 2001, January 
2002, and May 2003.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  

The veteran contends that his current back disability, 
consisting of chronic low back pain status-post 
intervertebral disc herniations and status-post two level 
intervertebral disc fusion, is due in part to the injuries he 
suffered while in the service.  

The veteran testified before a DRO on December 12, 2003 that 
he injured his low back on two separate incidents while in 
service, the first while pushing a 2 1/2 ton flatbed 
international truck which got stuck in the sand sometime in 
1978/1979 and the second while aboard ship in 1980 when he 
attempted to catch a 78-pound shell that had been 
accidentally dropped from 8-10 feet above where the veteran 
was standing and felt his back "pop". 

The veteran testified before a veteran's law judge on 
November 20, 2003 that he was discharged shortly after the 
injury suffered aboard ship and that he started treating at a 
civilian facility for low back pain.  In addition, the 
veteran testified that the he was involved in a motorcycle 
accident in 1982, a motor vehicle accident, an industrial on-
the-job accident as well as three surgeries, the last two in 
June and August 1998. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

In the March 1976 Report of Medical Examination for 
enlistment purposes the veteran's spine was evaluated as 
normal.  In the March 1976 Report of Medical History the 
veteran checked "no" to the question "Have you ever had or 
have you now ... Recurrent back pain".  In the July 1980 
Report of Medical Examination for discharge purposes the 
veteran's spine was evaluated as normal.  In the Report of 
Medical History dated in July 1980, however, the veteran 
checked "yes" to the question "Have you ever had or have 
you now ... Recurrent back pain".

The veteran's service medical records reveal that on March 7, 
1979 the veteran presented with complaints of a strained back 
for two days.  The physician's notes indicate that the 
veteran had been pushing a handcart for four hours.  Deep 
tendon reflexes were 2/5 and straight leg raising was to 90 
degrees.  There was mild to moderate muscle spasm of the 
paravertebral muscles from T10 to L4.  The veteran was 
diagnosed with lumbosacral strain.  On November 2, 1979, 
while aboard ship, the veteran presented with complaint of 
lower quadrant back pain; the veteran was diagnosed with 
urinary tract infection.  On December 10, 1979 the veteran 
presented with complaints of lethargy and lumbar pain.  The 
veteran was scheduled for a urology consult due to his 
history of urinary tract infections.  In January 1980, a 
urology examination was conducted.  The urologist's 
impression was that he doubted a urinary tract infection, and 
the IUP came back normal.  On March 17, 1980 the veteran 
presented with lower back pain.  Upon examination the 
veteran's lower back was tender to palpation, and his urine 
was dark brown in color.  The notes indicate no history of 
trauma to the back but that the veteran had gone water skiing 
two days earlier.  On May 22, 1980 the veteran presented with 
complaints of low back/flank pain for two weeks.  The 
provider noted that the veteran stated that muscle relaxants 
were of no help and that the veteran described the pain as a 
deep bruise like someone hit him with a baseball bat.  

In November 2003 the veteran testified that, after his 
discharge from service, he was treated by two civilian 
physicians, Dr. Schultz and Dr. Dutters.  However, there are 
no records associated with the claims file in regards to this 
treatment. 

Subsequent private clinical records show continued treatment 
for back pain.  Medical records reveal that the veteran was 
treated by a civilian chiropractor, Dr. FG, from March 1982 
until February 1988.  The veteran presented originally with 
rear left shoulder and mid back pain but over the years 
presented numerous times with low back pain, once after 
hurting his lower right side of back at work.    

The veteran was treated by Dr. FB from 1989.  In an April 
1998 letter, Dr. FB noted, "[The veteran] originally came to 
me in 1989, with a left L5-S1 disc herniation.  He underwent 
surgery and did extremely well.  Unfortunately, he was 
involved in a car accident some time after that, and 
developed right leg pain.  He underwent a 
microlumbarlaminectomy in October of 1994, at a different 
level than where he had his previous surgery.  Unfortunately, 
he did not make as dramatic a recovery."    

In July 1998 the veteran twisted his back.  He was taken to 
the hospital with severe back pain and spasms.  The veteran 
was diagnosed with lumbosacral strain.

A September 1999 statement by the veteran's mother 
acknowledges that her son had telephoned her and complained 
that he had hurt his back when he caught a shell while they 
were loading or offloading.

An October 2000 letter from Dr. DH stated that, "I have been 
seeing [the veteran] for the last several years for back 
pain. ...  His back pain stems from previous injury causing 
increasing pain over the years which was a motorcycle 
accident, Worker's Comp case in 1983, an auto accident in 
about the same year, and a navy accident in 1980.  The 
repetitive injury to his low back has caused him increasing 
pain."

In the August 2001 VA Exam Report, the neurologist's opinion 
of the veteran's medical status was, "[s]ubstantial 
disability due to chronic low back pain (despite 3 back 
surgeries).  He takes narcotics for his pain.  He is unable 
to work.  He has had a number of injuries since he left the 
Service but certainly did strain his back when he was in the 
Service, which must be partially responsible for his present 
problems.  He appears to have radicular pain on his right 
lower limb (probably S1), and I have requested MRI scan."

Also in the August 2001 VA Examination Report, the resident's 
opinion was, "... regards to his current back condition in 
relation to his low back injury in the service versus post 
service injury is that it is impossible to assess in that it 
is at least likely as not that his chronic condition is 
related to his original injury in 1980 as it is to his post 
service injuries.  It is impossible [to]discern which of the 
events has lead to his chronic condition and it may that his 
accumulative injuries have resulted in his current 
condition."  

In a handwritten annotation under the resident's opinion, Dr. 
BF stated, "The severity of his post-service back injuries 
must not be undervalued in any decision."  In a January 3, 
2002 email to the RO, Dr. BF clarified that "[the veteran's] 
post-service injuries are far more likely to be the cause(s) 
of his current status than his sc condition".  Dr. BF also 
stated, "it is not as likely as not that his current status 
is due to his sc condition."

Because the VA examinations in August 2001 provided 
conflicting opinions that needed to be resolved, the veteran 
was afforded another VA examination in January 2002.  The 
veteran was diagnosed with residual postoperative laminectomy 
and fusion for lumbar disk disease.  The examiner, Dr. PS, 
stated, "In reviewing the history of his service-connected 
injury as well as the opinions, all the subsequent injuries, 
and surgeries, it is my opinion that his lumbar disk disease 
is not likely related to his service-connected lumbosacral 
strain."

As the RO received additional evidence after the January 2002 
VA examination, another VA examination was requested and 
conducted in May 2003.  The examiner, Dr. DB, reviewed the 
claims file and physically examined the veteran.    The 
veteran was diagnosed with status post lumbosacral strain - 
resolved, service connected; status post nonservice connected 
intervertebral disc herniations; and status post nonservice 
connected two level intervertebral disc fusion.  Dr. DB's 
opinion stated, "Based on the veteran's history and my 
review of his files, I believe that he sustained a 
lumbosacral strain or lumbar strain as a service connected 
injury.  He did not sustain any other injuries that resulted 
in degenerative arthritis or lumbar disc disease.  Therefore, 
it is less likely than not (less than 50% probability) that 
any of his current low back conditions, degenerative 
arthritis, lumbar disc disease, or two level intervertebral 
disc fusion, are service connected."  

The Board notes that the recent medical evidence, as set 
forth above, contains recent medical statements offering 
conflicting opinions as to the etiology of the veteran's 
current back disability.  In determining the probative weight 
to be assigned the various medical opinions of record, the 
Board must consider factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993); see also 
Black v. Brown, 10 Vet. App. 279 (1997).  In that regard, the 
Board notes that all the physicians who submitted opinions 
are clearly competent to render a medical opinion as to the 
relationship between the veteran's in-service injury and his 
current low back disability.  The Board further observes that 
several of the physicians who submitted medical opinions 
appear to have based their conclusions on a review of the 
pertinent medical evidence, including the veteran's service 
medical records.  

Thus, after considering these medical opinions, and reviewing 
the evidence in its entirety, it appears that that there is 
at least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  Resolving all 
reasonable doubt in favor of the veteran, service connection 
is deemed appropriate for residuals of lumbosacral strain. 
Gilbert, supra.


ORDER

Entitlement to service connection for residuals of a 
lumbosacral strain is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



